Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered April 14, 1989, convicting defendant after jury trial of criminal sale of a controlled substance in the third degree, and sentencing her as a predicate felony offender to an indeterminate term of imprisonment of 4-Vi to 9 years, unanimously affirmed.
Defendant sold five vials of crack cocaine to an undercover police officer. Although more than three hours elapsed between the purchase and the time that the defendant was apprehended on the street and identified, no arrest was made until after the undercover officer confirmed that defendant was the person from whom he had purchased drugs earlier in the day. The undercover officer also made a subsequent stationhouse confirmation of defendant’s identity. Under the circumstances, viewing the evidence adduced at trial in a light *315most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that there is ample evidence from which a rational trier of fact could find the essential elements of the crimes charged beyond a reasonable doubt. Concur—Murphy, P. J., Milonas, Ellerin, Ross and Rubin, JJ.